            Case 8:18-cv-00492-PX Document 28 Filed 07/23/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

THUY-AI NGUYEN,                              *

       Plaintiff,                            *

v.                                           *       Case No. 8:18-cv-00492-PX

STEVEN MNUCHIN,                              *

       Defendant.                            *

                                             *

*      *       *      *       *      *       *       *      *        *     *       *          *

                          ANSWER TO AMENDED COMPLAINT

       Steven Mnuchin, Secretary of the U.S. Department of the Treasury (“Agency” or

“Defendant”), by his undersigned attorneys, hereby files this answer Plaintiff’s Amended

Complaint.

                                  JURISDICTION AND VENUE

       1.             Defendant denies that all of the events occurred as alleged in Plaintiff’s

Amended Complaint. Defendant admits that the Internal Revenue (“IRS”) office where Plaintiff

worked is located at 5000 Ellin Road, Lanham, Maryland 20706.

       2.             The allegations in Paragraph 2 are averments as to subject matter

jurisdiction to which no response is required. To the extent an answer is required, denied.

       3.             The allegations in Paragraph 3 are averments as to venue to which no

response is required. To the extent an answer is required, denied.

       4.             Admitted.
            Case 8:18-cv-00492-PX Document 28 Filed 07/23/19 Page 2 of 7



       5.              Admitted that Plaintiff’s civil action was timely filed but denied that

Plaintiff’s lawsuit was brought within ninety (90) days of Plaintiff’s receipt of the Agency’s final

decision.

       6.              Counts I-VII have been dismissed by this Court by Order dated May 28,

2019. See ECF No. 22. Defendant is therefore not required to answer the allegations in this

paragraph.

       7.              Admitted.

                                   FACTUAL BACKGROUND

       8.              Admitted.

       9.              Admitted.

       10-33.          Counts I-VII have been dismissed by this Court by Order dated May 28,

2019. See ECF No. 22. Defendant is therefore not required to answer the allegations in these

paragraphs.

       34.             Admitted.

       35-120.         Counts I-VII have been dismissed by this Court by Order dated May 28,

2019. See ECF No. 22. Defendant is therefore not required to answer the allegations in these

paragraphs.

       121.            Denied.

       122.            Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph, and therefore denies them.

       123.            Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph, and therefore denies them.




                                                  2
           Case 8:18-cv-00492-PX Document 28 Filed 07/23/19 Page 3 of 7



       124.            Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph, and therefore denies them.

       125.            Denied.

       126.            Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in this paragraph, and therefore denies them.

       127.            Admitted.

       128.            Defendant admits that Plaintiff took indefinite leave without pay since

July of 2014, but denies all remaining allegations in this paragraph.

       129-133.        Counts I-VII have been dismissed by this Court by Order dated May 28,

2019. See ECF No. 22. Defendant is therefore not required to answer the allegations in these

paragraphs.

       134.            Defendant admits that Plaintiff spoke to Norman Keith about her

depression and anxiety, but denies all remaining allegations in this paragraph.

       135.            Admitted.

       136.            Defendant admits that one of Mrs. Nguyen’s psychiatrists sent a letter to

the Agency in September 2014, but denies all remaining allegations in this paragraph.

       137.            Defendants admits the allegations set forth in the first and third sentence

of this paragraph. Defendant denies the allegations set forth in the second sentence of this

paragraph.

       138.            Admitted.

       139.            Defendant denies that Plaintiff could successfully perform her position.

Defendant admits the remaining allegations in this paragraph.




                                                  3
           Case 8:18-cv-00492-PX Document 28 Filed 07/23/19 Page 4 of 7



       140.           Defendant admits that Plaintiff supplied documentation which detailed her

condition and the requested accommodation. Defendant denies that this request constituted a

reasonable accommodation.

       141.           Defendant admits that physicians recommended that she be transferred.

Defendant denies that the Department of Health and Human Services recommended that she be

transferred.

       142.           Denied.

       143.           Denied.

       145-205.       Counts I-VII have been dismissed by this Court by Order dated May 28,

2019. See ECF No. 22. Defendant is therefore not required to answer the allegations in these

paragraphs.

                                        COUNT IX
                        Rehabilitation Act – Failure to Accommodate

       206.           Defendant repeats and incorporates the answers to the allegations

contained in Paragraphs 1 to 205.

       207.           Defendant admits that Plaintiff’s medical records document Plaintiff’s

disabilities as described in paragraph 207 of the Amended Complaint.

       208.           Admitted.

       209.           Denied.

       210.           Denied.

       211.           Denied.

       212.           Denied.

       213.           Admitted.

       214.           Denied.


                                               4
          Case 8:18-cv-00492-PX Document 28 Filed 07/23/19 Page 5 of 7



                                    PRAYER FOR RELIEF

       The indented paragraphs (a) through k) that follow Paragraph 214 contain Plaintiff’s

demand for judgment and for relief, to which no response is required. Insofar as a response is

required, Defendant denies that Plaintiff is entitled to any such relief or judgment.

                                         FIRST DEFENSE

       The Amended Complaint fails in whole or in part to state a claim upon which relief can

be granted.

                                        SECOND DEFENSE

       The Court lacks jurisdiction as to one or more causes of action.

                                        THIRD DEFENSE

       Defendant acted at all times in accordance with all relevant statutes, rules, and

regulations, specifically, in compliance with Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 2000e et seq., and the Rehabilitation Act of 1973, as amended, 29 U.S.C.

§ 701 et seq.

                                        FOURTH DEFENSE
       Plaintiff’s claims in this action are limited to those that were fully and timely exhausted

during the administrative process. Any claims raised by Plaintiff in this action that were not timely

raised and fully exhausted during the administrative process should be dismissed for failure to

exhaust or failure to timely exhaust.

                                        FIFTH DEFENSE
       Plaintiff has failed to establish a prima facie case.



                                                  5
          Case 8:18-cv-00492-PX Document 28 Filed 07/23/19 Page 6 of 7



                                        SIXTH DEFENSE

       Plaintiff is not a qualified individual with disabilities.

                                       SEVENTH DEFENSE

       Plaintiff cannot show that a reasonable accommodation was possible.

                                        EIGHTH DEFENSE

       Plaintiff cannot show that Defendant failed to make a needed reasonable accommodation

resulting in adverse treatment.

                                        NINTH DEFENSE

       Plaintiff was not unlawfully discriminated against on the basis of any disability.

                                        TENTH DEFENSE

       Plaintiff cannot show that she is entitled to any damages, and is otherwise limited by Title

VII and the Rehabilitation Act in the amount and type of damages she may recover. Plaintiff’s

damages are further limited to the extent that she failed to mitigate as required by law. Plaintiff

may not obtain punitive damages or any category of damages not specifically authorized by the

statutes referenced in her Amended Complaint.

                                       ELEVENTH DEFENSE

       The injuries and damages alleged in the Amended Complaint were not proximately

caused by or contributed to by any wrongful act or omission of any agent, employee, or

representative of the United States.




                                                   6
          Case 8:18-cv-00492-PX Document 28 Filed 07/23/19 Page 7 of 7



                                   TWELFTH DEFENSE

       Defendant reserves the right to assert additional defenses based on information obtained

through discovery.




       WHEREFORE, Defendant demands judgment dismissing the complaint and granting such

other and further relief as this Court deems proper, including attorneys’ fees, costs, and

disbursements.

                                                   Respectfully submitted,

                                                   Robert K. Hur
                                                   United States Attorney

                                                   ________/s/__________________
                                                   Sarah A. Marquardt, Bar No. 17294
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   District of Maryland
                                                   36 S. Charles Street, 4th Floor
                                                   Baltimore, Maryland 21201
                                                   (410) 209-4800
                                                   sarah.marquardt@usdoj.gov

                                                   Counsel for Defendant



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served on all counsel of record via

the Court’s CM/ECF system.



                                                   /s/ Sarah A. Marquardt
                                                   Sarah A. Marquardt


                                               7
